DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2020 with respect to claims 1 and 16 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 contains the limitations of original claim 2, which was indicated to have allowable subject matter in the previous action, and, therefore, should be allowable. This is not found persuasive because the exact limitations of original claim 2 were not amended into claim 1.

With respect to claim 16, applicant argues that Nasu et al. (US 2012/0192884, hereafter ‘884) merely teaches that the facial mask has vents, and is silent as to those vents being located or personalized. This is not found persuasive because Nasu ‘884 teaches that the vents are located at the nose and mouth, where the locations of the nose and mouth on the mask are personalized, as discussed in the previous action and below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 contains the limitation “one or more active agent deposition channels configured to receive at least a portion of an active agent” in lines 4-5. It is unclear if the limitation “configured to receive” is intended to mean that the method includes disposing active agent on the deposition channels or that the deposition channels are capable of receiving active agent. For the purposes of examination, “one or more active agent deposition channels configured to receive at least a portion of an active agent” will be considered to mean that the one or more active agent deposition channels are capable of receiving at least a portion of an active agent.
	Claims 3-10 depend from claim 1 and, therefore, also contain this limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Patent Application Publication 2006/0023228, hereafter ‘228) in view of Nasu et al. (U.S. Patent Application Publication 2012/0192884, hereafter ‘884).
Claim 1: Geng ‘228 teaches a method of selecting a facial mask (abstract, [0008], [0012]) comprising:
	providing an array of mask models ([0071]), which correspond to the claimed applicators;
	creating a digital representation of a target structure ([0071]); and
	analyzing the digital representation and comparing it to the array of mask models to select the mask model with the greatest fit ([0071]).
	Geng ‘228 further teaches that the mask can be used for medical purposes (abstract).

	With respect to claim 1, Geng ‘228 does not teach that the one or more of the masks comprise active agent deposition channels configured to receive at least a portion of an active agent, or that the method further comprises disposing an active agent upon a target structure contacting surface of the applicator.
	Nasu ‘884 teaches a method of selecting a facial mask (abstract). Nasu ‘884 teaches that the method can comprise disposing an active agent (30) on a surface of the facial mask which contacts the target structure (Fig. 1A, [0032]). Nasu ‘884 teaches that this allows application of medical agents to the target surface ([0056]). Nasu ‘884 further teaches that the masks can comprise openings at the nostrils and mouth locations ([0029]). Nasu ‘884 teaches that these openings prevent difficulty in breathing while using the mask ([0029]). Both Nasu ‘884 and Geng ‘228 teach methods of selecting a facial mask (‘228, abstract, [0008], [0012]; ‘884, abstract).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the openings at the nostrils and mouth locations as taught by Nasu ‘884 to the masks used in the method taught by the modified teachings of Geng ‘228 because these openings prevent difficulty in breathing while using the mask, as taught by Nasu ‘884.

The openings at the nostrils and mouth locations in the masks used in the modified teachings of Geng ‘228 allow for breathing, as discussed above. Therefore, these openings allow for the passage of at least fluid material and would be capable of receiving at least a portion of an active agent.

	Claim 3: With respect to claim 3, the modified teachings of Geng ‘228 do not explicitly teach that one or more of the facial masks in the array of mask models is thermoformed.
Nasu ‘884 teaches a method of selecting a facial mask (abstract). Nasu ‘884 teaches that the facial mask can be thermoformed (Fig. 2C, [0042], [0043]). Nasu ‘884 teaches that this allows the facial mask to have an interior surface shaped to conform to a desired facial shape with ease and accuracy ([0048], [0049]). Both Nasu ‘884 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoforming taught by Nasu ‘884 as the method of making the facial mask in the method taught by the modified teachings of Geng ‘228 because it allows the facial mask to have an interior surface shaped to conform to a desired facial shape with ease and accuracy, as taught by Nasu ‘884.

Claim 4: With respect to claim 4, the modified teachings of Geng ‘228 do not explicitly teach that the facial mask has a flatness ratio which is greater than a flatness ratio of the target structure.
Nasu ‘884 teaches a method of selecting a facial mask (abstract). Nasu ‘884 teaches that the facial mask has a flat periphery portion not present in the actual target structure (Figs. 2D, 3C, and 5). Both Nasu ‘884 and Geng ‘228 teach methods of selecting a facial mask (‘228, abstract, [0008], [0012]; ‘884, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the facial mask comprise a flat periphery portion not present in the actual target structure as taught by Nasu ‘884 in the method taught by the modified teachings of Geng ‘228 because it would have been a combination of prior art elements that would have yielded predictable results.



Claim 5: With respect to claim 5, the modified teachings of Geng ‘228 do not explicitly teach that the method comprises removing a portion of the applicator. 
Nasu ‘884 teaches a method of selecting a facial mask (abstract). Nasu ‘884 teaches that the facial mask can be made by a thermoforming method comprising removing a frame portion of the facial mask (Figs. 1A, 2C-D, and 3C, [0042], [0043]). Nasu ‘884 teaches that this allows the facial mask to have an interior surface shaped to conform to a desired facial shape with ease and accuracy ([0048], [0049]). Both Nasu ‘884 and Geng ‘228 teach methods of selecting a facial mask (‘228, abstract, [0008], [0012]; ‘884, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the facial mask made by a thermoforming method including a step of removing a frame portion of the facial mask as taught by Nasu ‘884 as the method of making the facial mask in the method taught by the modified teachings of Geng ‘228 because it allows the facial mask to have an interior surface shaped to conform to a desired facial shape with ease and accuracy, as taught by Nasu ‘884.

Claim 6: Geng ‘228 teaches that the method can comprise making a digital scan of the target surface ([0071]).

Claim 7: with respect to claim 7, the modified teachings of Geng ‘228 do not explicitly teach that disposing the active agent upon the applicator according to the digital scan.
Nasu ‘884 teaches a method of selecting a facial mask (abstract) comprising scanning a surface of the target structure (Fig. 2A, [0034], [0035]). Nasu ‘884 teaches that the active agent is disposed on a surface of the facial mask which was made using the scan of the target structure (Fig. 1A, 2A-D, [0034]). Nasu ‘884 teaches that disposing the active agent on a surface of the facial mask which was made using the scan of the target structure allows application of the active agent to the target structure (1A, [0032]). Both Nasu ‘884 and Geng ‘228 teach methods of selecting a facial mask (‘228, abstract, [0008], [0012]; ‘884, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disposed the active agent on a surface of the facial mask which was made using the scan of the target structure as taught by Nasu ‘884 in the method taught by the modified teachings of Geng ‘228 because it allows application of the active agent to the target structure, as taught by Nasu ‘884.

Claims 8-9: Geng ‘228 teaches that the facial masks are modeled on a target face ([0055], [0071]) and, therefore, have different shapes for the different portions of the surface of the target structure, including the eye and mouth portions.
The different shaped portions of the facial mask correspond to the claimed active agent deposition indicia.

Claim 10: The areas of the facial mask in the method taught by Geng ‘228 not shaped as an eye or mouth correspond to the claimed deposition indicia.
With respect to claim 10, the modified teachings of Geng ‘228 do not explicitly teach depositing an active agent on the active agent deposition indicia.
Nasu ‘884 teaches a method of selecting a facial mask (abstract). Nasu ‘884 teaches that the active agent is applied to areas other than the eye or mouth areas of the facial mask or the target structure (Fig. 1A). Both Nasu ‘884 and Geng ‘228 teach methods of selecting a facial mask (‘228, abstract, [0008], [0012]; ‘884, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the active agent to areas other than the eye or mouth areas of the facial mask or the target structure the eye or mouth areas of the facial mask or the target structure as taught by Nasu ‘884 in the method taught by the modified teachings of Geng ‘228 because this would prevent the active agent from getting into the eyes or mouth of the consumer.
Further, it would have been a simple substitution that would have yielded predictable results.


Claim 16: Geng ‘228 teaches a method of selecting a facial mask (abstract, [0008], [0012]) comprising:
	providing an array of mask models ([0071]);
	creating a digital representation of a target structure ([0071]); and

comparing the digital representation to the array of mask models to select the mask model with the greatest fit ([0071])
	identifying the mask model with the greatest fit ([0071]).
	Geng ‘228 further teaches that the mask can be used for medical purposes (abstract).

	With respect to claim 16, Geng ‘228 does not teach that the method further comprises projecting one or more features onto the facial mask, creating openings in the facial mask based on the one or more openings, and disposing an active agent upon a target structure contacting surface of the applicator.
	Nasu ‘884 teaches a method of selecting a facial mask (abstract). Nasu ‘884 teaches that the method can comprise disposing an active agent (30) on a surface of the facial mask which contacts the target structure (Fig. 1A, [0032]). Nasu ‘884 teaches that this allows application of medical agents to the target surface ([0056]). Nasu ‘884 teaches that the method can further comprise determining the location of the nostrils and mouth on the facial mask where the locations of facial features are modeled on a target face ([0029], [0055], [0071]), which corresponds to the claimed projecting features on the facial mask, and creating openings at the nostrils and mouth locations ([0029]). Nasu ‘884 teaches that these openings prevent difficulty in breathing while using the mask ([0029]). Both Nasu ‘884 and Geng ‘228 teach methods of selecting a facial mask (‘228, abstract, [0008], [0012]; ‘884, abstract).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of determining the location of the nostrils and mouth on the facial mask where the locations of facial features are modeled on a target face and creating openings at the nostrils and mouth locations as taught by Nasu ‘884 to the method taught by the modified teachings of Geng ‘228 because these openings prevent difficulty in breathing while using the mask, as taught by Nasu ‘884.

Claims 17-18: The modified teachings of Geng ‘228 teach that the features and opening can be nostrils and mouth, as discussed above.

Claim 19: Geng ‘228 teaches that the facial masks are modeled on a target face ([0055], [0071]) and, therefore, have different shapes for the different portions of the surface of the target structure, including the eye and mouth portions.
The areas of the facial mask not shaped as an eye or mouth correspond to the claimed deposition indicia.
With respect to claim 19, the modified teachings of Geng ‘228 do not explicitly teach depositing an active agent on the active agent deposition indicia.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the active agent to areas other than the eye or mouth areas of the facial mask or the target structure the eye or mouth areas of the facial mask or the target structure as taught by Nasu ‘884 in the method taught by the modified teachings of Geng ‘228 because this would prevent the active agent from getting into the eyes or mouth of the consumer.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 20: With respect to claim 20, the modified teachings of Geng ‘228 do not explicitly teach that at least one of the facial masks in the array is made from a nonwoven or hydrogel material.
Nasu ‘884 teaches a method of selecting a facial mask (abstract). Nasu ‘884 teaches that the facial mask can comprise a nonwoven cloth portion ([0055]). Nasu ‘884 teaches that this allows the facial mask to be impregnated with the active agent ([0055]-[0056]) which allows the active agent to effectively penetrate into the skin ([0002]). Both Nasu ‘884 and Geng ‘228 teach methods of selecting a facial mask (‘228, abstract, [0008], [0012]; ‘884, abstract).
.

Allowable Subject Matter
Claims 11-12 and 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious a method for selecting an applicator wherein the applicators comprises active agent deposition channels, and wherein at least a portion of the active agent is disposed on the active agent deposition channels as to the context of claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713